Citation Nr: 1735096	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.

4.  Entitlement to an initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia.

5.  Entitlement to an evaluation in excess of 10 percent for cervical strain.

(The issue of entitlement to service connection for an acquired psychiatric disorder is the subject of another Board decision with a separate docket number.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2006, September 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009 and June 2012, the Veteran testified at Travel Board hearings.  Transcripts of those hearings are of record.

The Veteran's claims, at least in part, were remanded in October 2009, September 2011, October 2012, and September 2016.  In the most recent September 2016 remand, it was determined that these issues be deferred pending a Board hearing in another issue, not subject to this decision.  See September 2016 Board remand.



FINDING OF FACT

On June 6, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for the claims of entitlement to service connection for a thoracolumbar spine disability, a right shoulder disability, a left shoulder disability; as well as entitlement to an initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia; and entitlement to an evaluation in excess of 10 percent for cervical strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).

2.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).

3.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).

4.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an evaluation in excess of 10 percent for cervical strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the June 2017 hearing (pertaining to an issue not subject to this decision, and before a different Veterans Law Judge), the Veteran indicated that the claims pertaining to thoracolumbar spine, bilateral shoulder disability, increased rating for an eye disability, and an increased rating for his cervical spine have been withdrawn.  Hearing transcript, pages 2, 20.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As the Veteran has withdrawn his appeal with respect to these claims, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these claims and they are, therefore, dismissed.







	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for the claim of a thoracolumbar disability is dismissed.

The appeal for the claim of a right shoulder disability is dismissed.

The appeal for the claim of a left shoulder disability is dismissed.

The appeal for the claim of initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia is dismissed.

The appeal for the claim of an evaluation in excess of 10 percent for cervical strain is dismissed.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


